GILLETTE, P. J.
Claimant was compensably injured in 1980. In the following years he had increasing and disabling back pain, along with occasional limb weakness resulting in falls. The source of his problems was undetermined. He was declared medically stationary and the claim was closed in June, 1983, when he finished a vocational rehabilitation course. On October 5, 1983, his chiropractor reported to SAIF that claimant’s symptoms had increased and that he was no longer able to work. SAIF treated the letter as an aggravation claim and denied it on October 19, 1983. The denial was timely appealed. Myelograms later revealed a bony growth in claimant’s cervical spine which was pressing on his spinal cord. Claimant’s physicians related this growth to his injury. He had surgery for this condition in January, 1984, and SAIF reopened his claim on February 6, 1984, but still maintained the 1983 denial. Claimant seeks temporary total disability for the period from the closure in June, 1983, until the reopening in 1984.
The closure was proper on the record as it then existed. However, the chiropractor’s letter was an aggravation claim. ORS 656.273(3); Haret v. SAIF, 72 Or App 668, 697 P2d 201, rev den 299 Or 313 (1985). The medical evidence shows that an aggravation had occurred. SAIF is responsible for temporary total disability beginning October 5,1983, the date of the letter.
Reversed and remanded.